******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
 STATE OF CONNECTICUT v. MELVIN DELGADO
               (SC 19663)
      Rogers, C. J., and Palmer, Zarella, Eveleigh, McDonald,
                     Espinosa and Robinson, Js.
    Argued September 12—officially released December 27, 2016

  Jennifer B. Smith, for the appellant (defendant).
  Melissa Patterson, assistant state’s attorney, with
whom, on the brief, were Gail P. Hardy, state’s attor-
ney, and John F. Fahey and Michele C. Lukban, senior
assistant state’s attorneys, for the appellee (state).
                          Opinion

   PALMER, J. Under recent changes to juvenile sen-
tencing law, a court may not sentence a juvenile who
has been convicted of murder to life imprisonment with-
out parole unless the court considers mitigating factors
associated with the juvenile’s young age at the time of
the crime. In the present appeal, we must determine
how these changes in juvenile sentencing law impact
individuals who were sentenced before the changes
occurred. The defendant, Melvin Delgado, was sen-
tenced to sixty-five years imprisonment without parole
in 1996 for crimes that he committed when he was
sixteen years old. Although he is now eligible for parole
following the passage of No. 15-84 of the 2015 Public
Acts (P.A. 15-84),1 he filed a motion to correct his alleg-
edly illegal sentence, claiming that he is entitled to
be resentenced because the judge who sentenced him
failed to consider youth related mitigating factors. The
trial court rejected the defendant’s claim and dismissed
his motion to correct, and the defendant has appealed
to this court. We affirm the trial court’s dismissal of
the motion to correct.
   The following facts and procedural history are rele-
vant to the present appeal. The defendant was convicted
of accessory to murder in violation of General Statutes
§§ 53a-54a and 53a-8, and commission of a class A, B
or C felony with a firearm in violation of General Stat-
utes § 53-202k. On December 16, 1996, the trial court,
Corrigan, J., rendered judgment sentencing the defen-
dant to a total effective sentence of sixty-five years
imprisonment without parole. On appeal, this court
affirmed the judgment with respect to the murder con-
viction but vacated the judgment with respect to the
weapons charge. State v. Delgado, 247 Conn. 616, 634,
725 A.2d 306 (1999). The facts underlying the defen-
dant’s conviction are set forth in that decision.2
   In 2014, the defendant filed a motion to correct his
sentence pursuant to Practice Book § 43-22,3 con-
tending that a prison term that is equivalent to life
imprisonment without parole constitutes cruel and
unusual punishment in violation of the eighth amend-
ment to the United States constitution and article first,
§§ 8 and 9, of the Connecticut constitution.4 The defen-
dant further argued that his sentence was illegal
because he had not been given a meaningful opportunity
for release from prison, and that the sentence had been
imposed in an illegal manner because he was not
afforded an individualized sentencing hearing at which
the court could consider specific mitigating factors
associated with his young age at the time of the crime
of which he was convicted. The trial court, Alexander,
J., did not reach the merits of the motion to correct
but dismissed the motion for lack of jurisdiction, from
which dismissal the defendant now appeals.
                              I
   PRINCIPLES OF JUVENILE SENTENCING LAW
   Before turning to the defendant’s claims, we consider
recent changes to juvenile sentencing law that guide
our analysis. As this court explained in State v. Riley,
315 Conn. 637, 110 A.3d 1205 (2015), cert. denied,
U.S.     , 136 S. Ct. 1361, 194 L. Ed. 2d 376 (2016), three
United States Supreme Court cases have ‘‘fundamen-
tally altered the legal landscape for the sentencing of
juvenile offenders to comport with the ban on cruel
and unusual punishment under the eighth amendment
to the federal constitution. The court first barred capital
punishment for all juvenile offenders; Roper v. Sim-
mons, 543 U.S. 551, 575, 125 S. Ct. 1183, 161 L. Ed. 2d
1 (2005); and then barred life imprisonment without
the possibility of parole for juvenile nonhomicide
offenders. Graham v. Florida, 560 U.S. 48, [82], 130 S.
Ct. 2011, 176 L. Ed. 2d 825 (2010). Most recently, in
Miller v. Alabama,         U.S.     , 132 S. Ct. 2455, 2460,
183 L. Ed. 2d 407 (2012), the court held that mandatory
sentencing schemes that impose a term of life imprison-
ment without parole on juvenile homicide offenders,
thus precluding consideration of the offender’s youth
as mitigating against such a severe punishment, violate
the principle of proportionate punishment under the
eighth amendment.’’ (Footnote omitted.) State v. Riley,
supra, 640. The holding in Miller ‘‘flows from the basic
precept of justice that punishment for crime should be
graduated and proportioned to both the offender and
the offense.’’ (Internal quotation marks omitted.) Miller
v. Alabama, supra, 2463.5
   In Riley, this court characterized Miller as standing
for two propositions: ‘‘(1) that a lesser sentence than life
without parole must be available for a juvenile offender;
and (2) that the sentencer must consider age related
evidence as mitigation when deciding whether to irrevo-
cably sentence juvenile offenders to a [term of life
imprisonment, or its equivalent, without parole].’’ State
v. Riley, supra, 315 Conn. 653. This court therefore
concluded that ‘‘the dictates set forth in Miller may
be violated even when the sentencing authority has
discretion to impose a lesser sentence than life without
parole if it fails to give due weight to evidence that
Miller deemed constitutionally significant before
determining that such a severe punishment is appro-
priate.’’ Id. Because the record in Riley ‘‘[did] not clearly
reflect that the court considered and gave mitigating
weight to the defendant’s youth and its hallmark fea-
tures when considering whether to impose the func-
tional equivalent to life imprisonment without parole,’’
we concluded that the defendant in Riley was entitled
to a new sentencing proceeding. Id., 660–61.
  Several months after Riley was decided, this court
concluded that the required sentencing considerations
identified in Miller applied retroactively in collateral
proceedings. Casiano v. Commissioner of Correction,
317 Conn. 52, 62, 115 A.3d 1031 (2015), cert. denied sub
nom. Semple v. Casiano,         U.S.     , 136 S. Ct. 1364,
194 L. Ed. 2d 376 (2016). During the same time frame,
the Connecticut legislature enacted P.A. 15-84. Section
1 of P.A. 15-84, codified at General Statutes (Supp. 2016)
§ 54-125a, ensures that all juveniles who are sentenced
to more than ten years imprisonment are eligible for
parole. Section 2 of P.A. 15-84, codified as amended
at General Statutes (Supp. 2016) § 54-91g, requires a
sentencing judge to consider a juvenile’s age and any
youth related mitigating factors before imposing a sen-
tence following a juvenile’s conviction of any class A
or class B felony.
   Subsequently, the United States Supreme Court
decided Montgomery v. Louisiana,             U.S.     , 136
S. Ct. 718, 736, 193 L. Ed. 2d 599 (2016), in which the
court concluded that Miller, in prohibiting a mandatory
life sentence without parole for juvenile offenders, had
set forth a substantive rule of constitutional law that
applied retroactively in cases on collateral review. In
Montgomery, the petitioner, Henry Montgomery, was
found ‘‘ ‘guilty without capital punishment’ ’’; id., 725;
in connection with a murder he had committed when
he was seventeen years old, and which carried an auto-
matic sentence of life without parole. Id., 725–26. The
United States Supreme Court, after concluding that
Miller announced a substantive rule of law, noted that
‘‘[g]iving Miller retroactive effect . . . does not require
[s]tates to relitigate sentences, let alone convictions,
in every case [in which] a juvenile offender received
mandatory life without parole. A [s]tate may remedy a
Miller violation by permitting juvenile homicide offend-
ers to be considered for parole, rather than by resen-
tencing them. . . . Allowing those offenders to be
considered for parole ensures that juveniles whose
crimes reflected only transient immaturity—and who
have since matured—will not be forced to serve a dis-
proportionate sentence in violation of the [e]ighth
[a]mendment. . . . Those prisoners who have shown
an inability to reform will continue to serve life senten-
ces. The opportunity for release will be afforded to
those who demonstrate the truth of Miller’s central
intuition—that children who commit even heinous
crimes are capable of change.’’ (Citation omitted.)
Id., 736.
  Most recently, the Appellate Court considered the
impact of P.A. 15-84 and concluded that, ‘‘for juvenile
offenders who were entitled to be, but were not, sen-
tenced with consideration of the mitigating factors of
youth as required by Miller, [an opportunity for parole
under P.A. 15-84] offers a constitutionally adequate rem-
edy under the eighth amendment to those who qualify
for parole under its provisions.’’ State v. Williams-Bey,
167 Conn. App. 744, 763, 144 A.3d 467 (2016). Accord-
ingly, the Appellate Court rejected the defendant’s claim
in Williams-Bey that he was entitled to resentencing.
Id., 765–66.
                            II
                     JURISDICTION
   With this background in mind, we consider the merits
of the defendant’s claim that the trial court improperly
dismissed his motion to correct for lack of jurisdiction.
‘‘[A] generally accepted rule of the common law is that
a sentence cannot be modified by the trial court . . .
if the sentence was valid and execution of it has com-
menced.’’ (Internal quotation marks omitted.) State v.
Parker, 295 Conn. 825, 834, 992 A.2d 1103 (2010). If the
trial court imposes an invalid sentence, however, it
retains limited jurisdiction to correct the sentence. Id.,
835. The procedures for correcting an invalid sentence
are set forth in Practice Book § 43-22. In Parker, this
court discussed the concept of invalidity and clarified
that § 43-22 permits a trial court to correct both illegal
sentences and sentences that were imposed in an illegal
manner. Id., 837.
   In the present case, the defendant alleged in his
motion to correct that his sentence (1) was illegal
because it constituted cruel and unusual punishment
under the eighth amendment, as interpreted by Miller,
(2) was imposed in an illegal manner because the trial
court did not consider the mitigating factors of youth
in sentencing him to the equivalent of life without
parole, and (3) was illegal because it did not afford him
a reasonable opportunity for parole. The defendant now
concedes that his third and final claim has been resolved
by the enactment of P.A. 15-84, which ensures that he
is eligible for parole. We therefore turn to whether the
trial court had jurisdiction over the motion to correct
on the basis of the allegations that the sentence was
illegal and imposed in an illegal manner in violation of
the eighth amendment.6
   We apply plenary review in addressing this question
of law. See id., 840. ‘‘The subject matter jurisdiction
requirement may not be waived by any party, and also
may be raised by a party, or by the court sua sponte,
at any stage of the proceedings, including on appeal.’’
(Internal quotation marks omitted.) State v. Taylor, 91
Conn. App. 788, 791, 882 A.2d 682, cert. denied, 276
Conn. 928, 889 A.2d 819 (2005). At issue is whether the
defendant has raised a colorable claim within the scope
of Practice Book § 43-22 ‘‘that would, if the merits of
the claim were reached and decided in the defendant’s
favor, require correction of a sentence.’’ Id., 793. In the
absence of a colorable claim requiring correction, the
trial court has no jurisdiction to modify the sentence.
See id., 793–94.
  When the defendant filed his motion to correct in
2014, he was serving a sentence of sixty-five years,
which is equivalent to life imprisonment, and he was
not eligible for parole. Because Miller prohibits a trial
court from sentencing a juvenile convicted of murder
to life imprisonment without parole unless the court
has considered youth related mitigating factors, the
defendant’s allegation that the trial court failed to give
due consideration to these factors raised a colorable
claim of invalidity that, if decided in his favor, would
require resentencing. See, e.g., State v. Williams-Bey,
supra, 167 Conn. App. 760–61.
   Following the enactment of P.A. 15-84, however, the
defendant is now eligible for parole and can no longer
claim that he is serving a sentence of life imprisonment,
or its equivalent, without parole. The eighth amend-
ment, as interpreted by Miller, does not prohibit a court
from imposing a sentence of life imprisonment with
the opportunity for parole for a juvenile homicide
offender, nor does it require the court to consider the
mitigating factors of youth before imposing such a sen-
tence. See Miller v. Alabama, supra, 132 S. Ct. 2463–69.
Rather, under Miller, a sentencing court’s obligation to
consider youth related mitigating factors is limited to
cases in which the court imposes a sentence of life, or
its equivalent, without parole. Id., 2469. As a result, the
defendant’s sentence no longer falls within the purview
of Miller, Riley and Casiano, which require consider-
ation of youth related mitigating factors only if the
sentencing court imposes a sentence of life without
parole. See State v. Riley, supra, 315 Conn. 658; see
also State v. Casiano, supra, 317 Conn. 73.
  This conclusion is consistent with the law in other
jurisdictions that have considered this issue and have
concluded that Miller simply does not apply when a
juvenile’s sentence provides an opportunity for parole;
that is, a sentencing court has no constitutionally
founded obligation to consider any specific youth
related factors under such circumstances.7 Moreover,
the reasoning in these cases is consistent with the
United States Supreme Court’s decision in Montgom-
ery, in which the court clarified that the rights deline-
ated in Graham and Miller apply retroactively to
individuals who have been sentenced to life imprison-
ment without parole. See Montgomery v. Louisiana,
supra, 136 S. Ct. 736. The court also indicated that,
for those who had received such a sentence without
consideration of youth related mitigating factors, resen-
tencing was not necessary because constitutional con-
cerns would be satisfied by providing such individuals
with an opportunity for parole. See id.
  Because Miller and Riley do not require a trial court
to consider any particular mitigating factors associated
with a juvenile’s young age before imposing a sentence
that includes an opportunity for parole, the defendant
can no longer allege, after the passage of P.A. 15-84,
that his sentence was imposed in an illegal manner on
the ground that the trial court failed to take these factors
into account. Such an allegation is an essential predi-
cate to the trial court’s jurisdiction to correct the sen-
tence. An allegation that the court failed to consider
youth related factors before imposing a sentence of life
with parole is not sufficient to establish a jurisdictional
basis for correcting a sentence. See State v. Parker,
supra, 295 Conn. 846–47 (allegation that contents of
presentence investigation report had not been reviewed
with defendant did not provide basis for jurisdiction to
correct sentence when defendant did not allege that
report had been withheld from counsel, that purported
inaccuracies were materially false or that court relied
on inaccuracies in imposing sentence); State v. Taylor,
supra, 91 Conn. App. 794 (court lacked jurisdiction
when motion failed to state claim requiring correction
of sentence). We therefore conclude that the defendant
has not raised a colorable claim of invalidity that, if
decided in his favor, would require resentencing.8
   In reaching this conclusion, we are mindful of the
general principle that ‘‘jurisdiction once acquired is not
lost or divested by subsequent events.’’ (Internal quota-
tion marks omitted.) RAL Management, Inc. v. Valley
View Associates, 278 Conn. 672, 687, 899 A.2d 586
(2006). This general rule, however, is not without excep-
tions. In State v. Taylor, supra, 91 Conn. App. 788, for
example, Judge Schaller recognized in his concurring
opinion that a sentencing court could be divested of its
jurisdiction to correct a sentence when the ‘‘claims
before the trial court have been altered so that the
sole issue before the court is one that the court lacks
jurisdiction to hear.’’ Id., 800 (Schaller, J., concurring).
In the present case, the legal landscape concerning juve-
nile sentencing laws has changed so significantly that
the remaining claims, which would have required resen-
tencing when the motion to correct was filed, no longer
require resentencing. In view of the long-standing prin-
ciple that challenges to the trial court’s subject matter
jurisdiction may be raised at any time by either party
or the court; e.g., Blumberg Associates Worldwide, Inc.
v. Brown & Brown of Connecticut, Inc., 311 Conn. 123,
149, 84 A.3d 840 (2014); and the established rule that
a sentencing court’s jurisdiction to correct a sentence
is limited to sentences that are invalid; State v. Parker,
supra, 295 Conn. 835; we conclude that the trial court
no longer possesses jurisdiction over the defendant’s
motion to correct.
   We further emphasize that the defendant is not enti-
tled to resentencing under P.A. 15-84, § 2, codified as
amended at General Statutes (Supp. 2016) § 54-91g,
which requires the trial court to consider youth related
mitigating factors before sentencing a juvenile con-
victed of a class A or B felony. The defendant does
not expressly claim that this provision applies to him
retroactively, and, in any event, the text of P.A. 15-84,
§ 2, does not support any such assertion. There are ten
sections in P.A. 15-84, four of which specify that they
are ‘‘[e]ffective October 1, 2015, and applicable to any
person convicted prior to, on or after said date.’’
(Emphasis omitted.) P.A. 15-84, §§ 6 through 9. In con-
trast, P.A. 15-84, § 2, provides it is ‘‘[e]ffective October
1, 2015,’’ indicating that the legislature did not intend
for this section to apply retroactively. Moreover, there
is nothing in the text of General Statutes (Supp. 2016)
§ 54-91g or the legislative history of P.A. 15-84 to suggest
that the legislature intended that all juveniles convicted
of a class A or B felony who were sentenced without
consideration of the age related mitigating factors iden-
tified in Miller would be resentenced. In sum, even if the
defendant had alleged that his sentence was imposed in
an illegal manner because the trial court failed to adhere
to the requirements of P.A. 15-84, § 2, he would not be
able to demonstrate that that provision applies to him.9
  Finally, we are not persuaded by several arguments
advanced by the defendant. First, the defendant con-
tends that Montgomery ‘‘does not limit Connecticut to
using parole eligibility as the sole remedy for Miller
violations’’ and refers to the legislature’s decision to
require both ‘‘a Miller compliant sentencing hearing
and an opportunity for parole’’ to suggest that resen-
tencing is required. (Emphasis in original.) Although we
agree that the text of P.A. 15-84 reflects the legislature’s
intent to require both of these elements, as we have
explained, the text indicates that the requirement of
a Miller compliant sentencing hearing does not apply
retroactively. In the absence of evidence to the contrary,
we reject this argument.
   Second, the defendant argues that ‘‘Montgomery does
not . . . supersede the final and controlling precedent
in Riley and Casiano, which provide a new sentencing
hearing as the remedy for sentences that are illegal or
were imposed in an illegal manner . . . .’’ As we noted
in this opinion, however, neither Riley nor Casiano
requires the sentencing court to consider specific youth
related mitigating factors before imposing a sentence
of life with an opportunity for parole. Furthermore, the
defendant’s entitlement to parole consideration under
P.A. 15-84 defeats any claim challenging the propriety of
his original sentence insofar as that sentence precluded
any possibility of an early release. In short, because the
defendant cannot raise a viable claim that his sentence
was illegal or was imposed in an illegal manner under
Riley and Casiano, neither case requires resentencing.
  Third, the defendant posits that this court previously
recognized that ‘‘parole legislation would not appropri-
ately address Miller claims’’ when it decided Riley and
Casiano and acknowledged that Graham and Miller
claims are separate and distinct. The fact that this court
drew a distinction between those claims, however, sim-
ply does not support the proposition that this court
previously determined that an opportunity for parole
is insufficient to remedy a trial court’s failure to account
for the mitigating factors of youth.
   Because the defendant’s remaining claims in his
motion to correct no longer fall within the purview of
Miller, the motion fails to allege a claim that, if proven,
would require resentencing. In the absence of a viable
claim that the sentence is illegal or was imposed in an
illegal manner, the sentencing court lacks jurisdiction
to correct the sentence.
  The trial court’s dismissal of the defendant’s motion
to correct an illegal sentence is affirmed.
      In this opinion the other justices concurred.
  1
     Section 1 of No. 15-84 of the 2015 Public Acts, codified at General Statutes
(Supp. 2016) § 54-125a, provides in relevant part: ‘‘(f) (1) Notwithstanding
the provisions of subsections (a) to (e), inclusive, of this section, a person
convicted of one or more crimes committed while such person was under
eighteen years of age, who is incarcerated on or after October 1, 2015, and
who received a definite sentence or total effective sentence of more than
ten years for such crime or crimes prior to, on or after October 1, 2015,
may be allowed to go at large on parole in the discretion of the panel of
the Board of Pardons and Paroles for the institution in which such person
is confined, provided (A) if such person is serving a sentence of fifty years
or less, such person shall be eligible for parole after serving sixty per cent
of the sentence or twelve years, whichever is greater, or (B) if such person
is serving a sentence of more than fifty years, such person shall be eligible
for parole after serving thirty years. Nothing in this subsection shall limit
a person’s eligibility for parole release under the provisions of subsections
(a) to (e), inclusive, of this section if such person would be eligible for
parole release at an earlier date under any of such provisions.
   ‘‘(2) The board shall apply the parole eligibility rules of this subsection
only with respect to the sentence for a crime or crimes committed while a
person was under eighteen years of age. . . .
   ‘‘(3) Whenever a person becomes eligible for parole release pursuant to
this subsection, the board shall hold a hearing to determine such person’s
suitability for parole release. . . .
                                       ***
   ‘‘(5) After such hearing, the board shall articulate for the record its decision
and the reasons for its decision. If the board determines that continued
confinement is necessary, the board may reassess such person’s suitability
for a new parole hearing at a later date to be determined at the discretion
of the board, but not earlier than two years after the date of its decision.
   ‘‘(6) The decision of the board under this subsection shall not be subject
to appeal. . . .’’
   Section 2 of No. 15-84 of the 2015 Public Acts, codified as amended at
General Statutes (Supp. 2016) § 54-91g, provides in relevant part: ‘‘(a) If the
case of a child . . . is transferred to the regular criminal docket of the
Superior Court . . . and the child is convicted of a class A or B felony
pursuant to such transfer, at the time of sentencing, the court shall:
   ‘‘(1) Consider, in addition to any other information relevant to sentencing,
the defendant’s age at the time of the offense, the hallmark features of
adolescence, and any scientific and psychological evidence showing the
differences between a child’s brain development and an adult’s brain devel-
opment; and
   ‘‘(2) Consider, if the court proposes to sentence the child to a lengthy
sentence under which it is likely that the child will die while incarcerated,
how the scientific and psychological evidence described in subdivision (1)
of this subsection counsels against such a sentence.
   ‘‘(b) Notwithstanding the provisions of section 54-91a of the general stat-
utes, no presentence investigation or report may be waived with respect to
a child convicted of a class A or B felony. . . .
   ‘‘(c) Whenever a child is sentenced pursuant to subsection (a) of this
section, the court shall indicate the maximum period of incarceration that
may apply to the child and whether the child may be eligible to apply for
release on parole pursuant to subdivision (1) of subsection (f) of section
54-125a of the general statutes, as amended by this act. . . .’’
   2
     On appeal, this court agreed with the defendant’s claim that a separate
conviction under § 53-202k was improper because that statute is a sentence
enhancement provision and not a distinct offense. State v. Delgado, supra,
247 Conn. 633. The defendant conceded, however, that the sentencing court
properly had imposed a five year consecutive sentence pursuant to § 53-
202k. Id. The case was remanded ‘‘with direction to vacate the defendant’s
conviction under § 53-202k and to resentence the defendant to a total effec-
tive term of imprisonment of sixty-five years . . . .’’ Id., 634.
   3
     Practice Book § 43-22 provides: ‘‘The judicial authority may at any time
correct an illegal sentence or other illegal disposition, or it may correct a
sentence imposed in an illegal manner or any other disposition made in an
illegal manner.’’
   4
     The eighth amendment to the United States constitution provides:
‘‘Excessive bail shall not be required, nor excessive fines imposed, nor cruel
and unusual punishments inflicted.’’
   On appeal, the defendant has not raised or briefed any separate arguments
or claims under the state constitution. Because, for purposes of this appeal,
the defendant does not contend that the state constitution affords him any
greater rights than he possesses under the federal constitution, we limit our
analysis to his federal constitutional claim. See, e.g., Barros v. Barros, 309
Conn. 499, 507 n.9, 72 A.3d 367 (2013).
   5
     A Miller claim or Miller violation refers to the sentencing court’s obliga-
tion to consider a juvenile’s age and circumstances related to age at an
individualized sentencing hearing as mitigating factors before imposing a
sentence of life imprisonment without parole. See Miller v. Alabama, supra,
132 S. Ct. 2469. A Graham claim or Graham violation refers to the sentencing
court’s obligation to provide a meaningful opportunity for parole to a juvenile
who is sentenced to life imprisonment. See Graham v. Florida, supra, 560
U.S. 82. The defendant initially raised a Graham claim but acknowledges
that that claim has been addressed by the enactment of P.A. 15-84, § 1.
   6
     Because the defendant was not sentenced pursuant to a mandatory
sentencing scheme, the trial court concluded that the holding in Miller did
not apply to the defendant’s case and dismissed the motion to correct for
lack of jurisdiction. The state now concedes, and we agree, that the trial
court incorrectly concluded that it lacked jurisdiction over the defendant’s
motion to correct at that time. The motion, at that point, raised a viable
claim by alleging that a sentence of life imprisonment without parole had
been imposed without consideration of youth related mitigating factors. As
we discuss subsequently in this opinion, however, the defendant is now
eligible for parole and can no longer claim that he is serving a sentence of
life imprisonment without parole. We therefore conclude that the trial court
no longer possesses jurisdiction over the defendant’s motion to correct.
   7
     See Fisher v. Haynes, United States District Court, Docket No. C15-
5747 (BHS) (W.D. Wn. September 30, 2016) (defendant sentenced to life
imprisonment with parole was not entitled to relief under Miller); People
v. Cornejo, 3 Cal. App. 5th 36, 67–68, 207 Cal. Rptr. 3d 366 (2016) (after
legislation afforded defendant opportunity for parole, sentence imposed
by trial court was no longer sentence of life without parole or functional
equivalent and ‘‘ ‘no Miller claim arises,’ ’’ and same rationale applied to
both mandatory and discretionary sentences); State v. Tran, 138 Haw. 298,
307, 378 P.3d 1014 (2016) (United States Supreme Court’s ‘‘statements in
Montgomery make clear that Miller does not require individualized sentenc-
ing or consideration of the mitigating factors of youth in every case involving
a juvenile offender, but only [when] a sentence of life imprisonment without
parole is imposed on a juvenile offender’’); State v. Cardeilhac, 293 Neb.
200, 218, 876 N.W.2d 876 (2016) (Miller did not apply when defendant’s
sentence afforded opportunity for parole); State v. Lasane, New Jersey
Superior Court, Appellate Division, Docket No. 06-02-00365 (September 28,
2016) (Miller does not apply to juvenile offender who retains prospect of
parole within lifetime); State v. Terrell, Ohio Court of Appeals, Docket No.
CR-13-581323-A (June 23, 2016) (declining to extend Miller to cases in which
parole is afforded), appeal denied, Ohio Supreme Court, Docket No. 2016-
Ohio-7854 (November 23, 2016); see also State v. Williams-Bey, supra, 167
Conn. App. 772.
   8
     Our conclusion that the defendant does not need to be resentenced is
also consistent with the Appellate Court’s decision in State v. Williams-Bey,
supra, 167 Conn. App. 744. In Williams-Bey, the Appellate Court engaged
in a thorough analysis of whether an opportunity for parole satisfies the
constitutional concerns discussed in Miller and concluded that it did. See
id., 768, 780–81. Although this court does not follow the precise analytical
path that the Appellate Court took in Williams-Bey, we fully agree that
resentencing is not necessary.
   9
     Although the text of P.A. 15-84 seems clear insofar as the retroactivity
issue is concerned, to the extent that there is any ambiguity in the applicable
statutory language, the pertinent legislative history clarifies that the legisla-
ture did not intend for this provision to apply retroactively. The limited
discussion on this topic occurred before the Judiciary Committee. Attorney
Robert Farr, a member of the working group of the Connecticut Sentencing
Commission, which helped craft the proposed legislative language, discussed
how the legislation would affect previously sentenced individuals. See Conn.
Joint Standing Committee Hearings, Judiciary, Pt. 2, 2015 Sess., pp. 949,
955–56. He first mentioned this court’s decision in Riley, in which the
defendant in that case had been sentenced to 100 years in prison and then
resentenced, and noted that, under the proposed legislation, ‘‘instead of
having to worry about resentencing what would have happened is in [thirty]
years, [twenty-one] years from now there will be a parole hearing and then
that parole hearing would decide whether [the defendant in Riley] was going
to be—get another parole hearing . . . . So it gave some resolution to this
which was consistent we believe with the federal—with the [United States]
Supreme Court cases.’’ Id., p. 956, remarks of Attorney Farr.